DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Independent claims 1, 18 and its dependent claims are allowable. The restriction requirement between the species, as set forth in the Office action mailed on 9/8/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/8/2021 is withdrawn.  Claims 5-6, 8-12, 20 , directed to species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
Thereby, the claims (5-6, 8-12, 20) that are set as withdrawn are consider to be rejoined. 

Reasons for Allowance
Claims 1-16, 18-20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device, comprising: 
a display module including a first region, a second region and a third region arranged in order; 
a first plate corresponding to the first region of the display module; 
a second plate corresponding to the third region of the display module and spaced apart from the first plate at the second region of the display module, to define a gap between the first plate and the second plate, at the second region; 
a cover film which is extended across the gap and attached to the first plate and the second plate at a plurality of attachment regions outside of the gap; and, 
a first intermediate adhesive layer, a first step compensation film, a second step compensation film, and a second intermediate adhesive layer in order, in a direction along the display module, 
wherein the display module which is unfolded, disposes: 
the first intermediate adhesive layer between the display module and the first plate and corresponding to the first region of the display module; 
the first step compensation film between the display module and the first plate and corresponding to the second region of the display module; 
the second intermediate adhesive layer between the display module and the second plate and corresponding to the third region of the display module; 
the second step compensation film between the display module and the second plate and corresponding to the second region of the display module; and 
the first step compensation film spaced apart from the second step compensation film at the second region of the display module.
The above claim limitation configuration is not taught in any of the prior arts of record, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. Furthermore, applicant has incorporated the allowable subject matter that was indicated in the final rejection (3/14/2022). In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The closest prior arts of record are provided in the previous office action. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The primary reason for allowance of independent claim 18 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device, comprising: 
a display module which is foldable and unfoldable, the display module comprising: 
a folding area at which the display module is foldable, and 
a first non-folding area and a second non-folding area facing each other with the folding area therebetween; 
a first plate corresponding to the first non-folding area of the display module, the first plate movable together with folding or unfolding of the display module; 
a second plate corresponding to the second non-folding area of the display module and spaced apart from the first plate at the folding area to define a gap space therebetween, at the folding area, the second plate movable together with the folding or unfolding of the display module; 
a cover film deformable together with the folding or unfolding of the display module; and 
a first intermediate adhesive layer, a first step compensation film, a second step compensation film, and a second intermediate adhesive layer in order, in a direction along the display module, wherein 
the cover film covers the gap space which is between the first plate and the second plate and is attached to the first plate and the second plate at a plurality of attachments regions outside of the gap space, and 
the display module which is unfolded, disposes: 
the first intermediate adhesive layer between the display module and the first plate and corresponding to the first non-folding area of the display module; 
the first step compensation film between the display module and the first plate and corresponding to the folding area of the display module; 
the second intermediate adhesive layer between the display module and the second plate and corresponding to the second non-folding area of the display module; 
the second step compensation film between the display module and the second plate and corresponding to the folding area of the display module; and 
the first step compensation film spaced apart from the second step compensation film at the folding area of the display module.

The above claim limitation configuration is not taught in any of the prior arts of record, at least the highlighted configuration in combination of the remaining limitation of the entire claim 18 and the function/operation of the claim 18 as described is not taught in any of the prior art(s) of record. Furthermore, applicant has incorporated the allowable subject matter that was indicated in the final rejection (3/14/2022). In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The closest prior arts of record are provided in the previous office action. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841


/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841